Citation Nr: 1544493	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  10-36 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating greater than 10 percent for right shoulder impingement syndrome and osteoarthritis (right shoulder disability), including entitlement to a temporary total rating for surgery necessitating convalescence. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from August 1993 to December 1993, and from May 2004 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This claim is currently under the jurisdiction of the Pittsburg, Pennsylvania RO. 

The Veteran requested to testify at a hearing before the Board in his August 2010 substantive appeal, but subsequently withdrew that request in an August 2014 written statement. 

The Board remanded this case in December 2014 for further development.  It now returns for appellate review. 


FINDINGS OF FACT

1. The Veteran's right shoulder disability has been manifested by pain on motion, with motion of the arm consistently beyond shoulder level.

2. The July 2010 surgery did not necessitate convalescence for one month or longer or result in severe postoperative residuals. 


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent for disability of the right shoulder, including a temporary total rating for surgery necessitating convalescence, are not satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Due Process

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

Because this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, a November 2008 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

A VA examination was performed in December 2008 that includes consideration of the Veteran's medical history and sets forth all pertinent findings, such that the Board is able to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  Additional VA examinations were scheduled for April 2012 and April 2015 to assess any changes to the disability since the December 2008 VA examination.  See 38 C.F.R. § 3.327(a) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  However, the record shows that the Veteran declined to attend these examinations.  In an April 2015 phone call to VA that was documented for the file (VA Form 27-0820, Report of General Information), the Veteran stated that he did not find it necessary to attend the April 2015 examination and requested that it be canceled.  He stated that all of his right shoulder treatment was through VA.  The Board notes that his updated VA treatment records are in the file and describe the right shoulder symptoms, objective pathology, and range of motion findings.  Thus, as the Veteran has declined to attend another examination, his right shoulder disability will be rated based on the evidence of record, and the adequacy or recency of any VA examination is moot.  Accordingly, the duty to assist is satisfied.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board remanded this claim in December 2014 to obtain additional VA treatment records and to afford the Veteran a new VA examination.  Updated VA treatment records have been associated with the file and, as discussed above, the Veteran declined to attend another VA examination and requested that the Board proceed with appellate review.  Accordingly, the Board finds there has been substantial compliance with its remand instructions to the extent possible.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).



II. Analysis

The Veteran contends that a rating greater than 10 is warranted for his right shoulder disability, as well as a temporary total rating for surgery necessitating convalescence.  For the following reasons, the Board finds that entitlement to a higher rating is not established. 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2015).  These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Moreover, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (2015).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's right shoulder impingement syndrome with osteoarthritis has been assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5003 and 5203, which pertain to degenerative arthritis and impairment of the clavicle or scapula, respectively.  

Under DC 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id. 

In applying DC 5003, painful motion equates to limited motion, even if there is no actual limitation in movement, and thus is entitled to a minimum 10 percent rating per joint, to be combined under DC 5003.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); cf. 38 C.F.R. § 4.59 (2015) (providing that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  

As directed by DC 5003, the diagnostic code applicable to range of motion of the arm must first be considered, namely DC 5201.  38 C.F.R. § 4.71a.  According to the December 2008 VA examination report, the Veteran's right arm is his minor or non-dominant extremity.  See 38 C.F.R. § 4.69 (2015).  Thus, the ratings assigned for limitation of motion of the minor upper extremity in DC 5201 apply.  Under DC 5201, a 20 percent rating is assigned for limitation of motion of the arm to shoulder level or midway between the side and shoulder level in the minor extremity.  A 30 percent rating is assigned for limitation of motion to 25 degrees from the side in the minor extremity.  Id.  

VA regulation defines normal range of shoulder motion as forward elevation (flexion) from 0 to 180 degrees; abduction from 0 to 180 degrees; internal rotation from 0 to 90 degrees; and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2013).  Lifting the arm to shoulder level means lifting it to 90 degrees.  See id.  

Limitation of motion under DC 5201 may be compensated based on limitation of abduction or limitation of flexion-the two planes of movement involving lifting the arm from the side-whichever would afford the higher rating.  Yonek v. Shinseki, 722 F.3d, 1355, 1358-59 (2013) (citing Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003)).  However, separate ratings for both limitation of abduction and flexion are not available under this diagnostic code.  Id. (holding that "the plain language of [DC] 5201 . . . allows only a single rating for 'limitation of motion of' an arm"); cf. Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010) (holding that within a single diagnostic code, a claimant is not entitled to more than one rating for a given disability unless the diagnostic code expressly provides otherwise). 

Under DC 5203, a 20 percent rating is assigned for dislocation of the clavicle or scapula, or for nonunion of the clavicle or scapula with loose movement.  Id.  A 10 percent rating is assigned when there is nonunion without loose movement or malunion of the clavicle or scapula.  Diagnostic Code 5203 further provides that in the alternative, impairment of the clavicle or scapula may be rated on impairment of function of the contiguous joint.  Id.

Turning to the evidence, private treatment records dated in September and October 2008 show a diagnosis of acromioclavicular (AC) degenerative joint disease (DJD) of the right shoulder on X-ray.  The Veteran reported experiencing right shoulder pain mostly with abducting the right arm when hoisting a tool box.  It was noted that his main symptoms occurred when he abducted his arm to 90 degrees and rotated his arm internally and externally.  The symptoms were characterized as clicking pain and burning.   He denied any instability.  He occasionally experienced paresthesias but these were intermittent and rare.  Injections of Depo-Medrol did not afford any significant relief.  

The December 2008 VA examination report reflects that active range of motion of the right shoulder on examination was 0 to 180 degrees forward flexion, 0 to 180 degrees abduction, 0 to 90 degrees internal rotation, and 0 to 90 degrees external rotation.  There was no additional loss of motion on repetitive use, and the examiner did not indicate that pain began at any point during the range of motion exercises.  The Board also notes that under Mitchell, 25 Vet. App. at 43, pain "must actually affect some aspect of 'the normal working movements of the body'" in order to warrant a finding of additional functional loss.  According to the examiner, there was no functional loss even on repetitive use.  The examiner diagnosed right shoulder impingement syndrome with AC DJD.  With regard to functional impairment, the examiner found that it had significant effects on the Veteran's occupational functioning, including decreased mobility, decreased manual dexterity, problems with lifting and carrying, decreased strength, and pain.  The examiner further found that it had severe effects on the Veteran's ability to play sports, moderate effects on recreation, travelling, chores, shopping, and exercise, and no effect on other activities such as bathing, dressing, and grooming. 

A November 2009 VA magnetic resonance imaging (MRI) study reflects findings of a possible tear, probable tendinosis, and a tiny cyst or edema at the greater tuberosity of the humerus.  

A February 2010 VA treatment record reflects that the Veteran worked as a project manager and did not have to do much lifting in his job.  He tried to avoid repetitive motions due to pain in the right shoulder in certain positions.  On examination, flexion was within normal limits with no report of pain.  Abduction was to 90 degrees with no complaint of pain, but the Veteran did report pain at about 120 degrees which he described as a burning sensation.  The Veteran was still able to attain normal active range of motion with this movement, but was unable to maintain the position due to the burning sensation.  External rotation of the right shoulder was also within normal limits, but the Veteran reported burning or pain with this movement.  Right shoulder strength was within normal limits.  Crepitus and popping of the right shoulder in the lateral posterior area was palpated when the Veteran performed a breast stroke movement.  It was noted that the Veteran was "very active," stating that he lifted weights and went swimming.  He reported getting a "knot feeling" in the mid-medial scapular area at times, possibly due to compensating for the painful area while lifting weights. 

A June 2010 VA treatment record reflects that the Veteran experienced increased right shoulder pain with elevation, overhead activities, lifting his son, and weight-lifting.  He did not have motor or sensory changes.  The Veteran was doing occupational therapy and taking Ibuprofen and muscle relaxer to treat his symptoms, with short-term moderate relief.  

A July 2010 VA treatment record shows that the Veteran reported increasing right shoulder pain that was unpredictable but usually occurred with shoulder rotation.  The plan was to proceed with arthroscopic evaluation and treatment. 

The VA treatment records show that in July 2010, the Veteran underwent surgery consisting of an arthroscopic glenoid labral tear and debridement, right shoulder acromioplasty, subacromial decompression, distal clavicle resection, and partial bursectomy.  The surgery report states that post-operative diagnoses based on the surgical findings were a glenoid labral tear, impingement, and AC joint DJD.  The postoperative plan was for the Veteran to have no restrictions and early range of motion would be encouraged.  The surgery report further states that the clinical history showed that the Veteran continued to work out despite his shoulder pain, and that on examination he had full active range of motion but with pain, with no signs of instability.  

A July 2010 VA X-ray study performed about a week after the surgery was found to be unremarkable, showing no significant osseous, joint, or soft tissue abnormality. 

A July 2010 VA treatment record reflects that about one week after the operation was performed, the Veteran was "doing extremely well," and had "absolutely no complaints."  He stated that he had been moving the shoulder "quite a bit" and that the pain was changing every day but improving daily.  He denied any locking or popping as he had pre-operatively.  He was working on his range of motion.  On examination, it was noted that the right shoulder incisions were all healing appropriately.  Active range of motion was to 100 degrees of forward flexion and 100 degrees of abduction.  An X-ray study showed a subacromial decompression that appeared to be a distal clavicle resection as well.  Otherwise there were no significant abnormalities on X-ray or physical examination, according to the treating physician.  The treating physician concluded that the Veteran was doing very well and had no restrictions.  The Veteran was to be sent to physical therapy for range of motion exercises, and could return to work at his desk job. 

An August 2010 VA treatment record reflects that the Veteran reported "doing well until just recently."  He complained of some generalized shoulder pain with certain movements.  On examination, forward flexion was to 130 degrees with pain at 100 degrees, and abduction was to 100 degrees.  The assessment was that the Veteran likely had bursitis.  Notably, a VA physical therapy record dated the same day states that the Veteran reported not having any problems with his shoulder except very slight pain occasionally.  Active range of motion of the right shoulder was within normal limits.  

A September 2011 VA treatment record reflects that the Veteran continued to have some limitations in range of motion of the right shoulder and pain with lifting weights.  He took Ibuprofen "to good effect."

In a January 2012 written statement, the Veteran reported that he experienced tingling in the right fingers which he believed was secondary to the right shoulder disability, but clarified that he was not intending to submit a new claim for this symptom.  

A May 2014 VA treatment record reflects that the Veteran reported right shoulder pain that was worse when running.  On examination, active range of motion was mildly limited, with forward flexion to 150 degrees, and tightness in end rage of internal rotation.  There was tenderness in the supraspinatus proximal to the acromion.  

The evidence discussed above shows that neither the actual ranges of motion in abduction or flexion, nor the points where pain began during testing, resulted in findings of motion limited to 90 degrees or less, which is at shoulder level or below.  Accordingly, the criteria for a rating greater than 10 percent under DC 5201 have not been met or more nearly approximated during the pendency of this claim.  See 38 C.F.R. § 4.71a.

A rating in excess of 10 percent for the right shoulder disability is also not warranted based on functional loss due to pain, weakness, premature or excess fatigability, and incoordination causing additional disability beyond that reflected in range of motion measurements.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  The evidence consistently shows that the Veteran's right shoulder disability is not manifested by giving way, instability, or weakness on examination, and there are no additional limitations of motion on repeat testing.  The only flare-ups mentioned by the Veteran are the pain and tingling he has experienced with certain movements, which do not further impair functioning, but instead represent the very symptoms and functional impairment upon which the 10 percent rating is already assigned.  Although the December 2008 VA examination report reflects findings of significant occupational effects and severe effects on the Veteran's ability to play sports, the evidence shows that the Veteran's symptoms have not prevented him from lifting weights, swimming, and running, and that he generally has been very physically active.  Accordingly, a rating higher than 10 percent is not warranted under sections 4.40 and 4.45.  Rather, the 10 percent currently assigned compensates for the increased pain the Veteran experiences with certain motions, and the concomitant limitations in range of motion which, as explained above, do not satisfy the criteria for a rating in excess of 10 percent.  

Because a 10 percent rating has been assigned based on painful and limited motion of the right shoulder, separate or higher ratings are not warranted under DC 5003, as the Veteran's arthritis of the shoulder is already compensated by the 10 percent rating for limitation of motion, and is not manifested by arthritis of two or more major joints or minor joint groups.  See 38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.14 (setting forth rule against pyramiding). 

A separate or higher rating is also not warranted under DC 5203, as the Veteran's right shoulder disability is not manifested by dislocation of the right clavicle or scapula, or nonunion or malunion of the clavicle or scapula.  See 38 C.F.R. § 4.71a.  Finally, the 10 percent rating currently assigned is already based on impairment of function of the contiguous joint, namely limitation of motion and painful motion of the right shoulder.  See id.; see also 38 C.F.R. § 4.59.  The Board has explained above why a rating greater than 10 percent is not warranted based on such impairment. 

Accordingly, the preponderance of the evidence shows that the Veteran's right shoulder disability has more nearly approximated the criteria for a 10 percent rating under DC's 5003 and 5203 throughout the pendency of this claim.  See id.

With regard to the Veteran's report of occasional tingling, he has stated that this symptom principally occurs when he runs, and there is no evidence that it actually affects the normal working movements of his fingers or right upper extremity in any way.  Thus, as there are no disabling effects, and as no objective findings of neurological impairment are of record, a higher or separate rating is not warranted for this symptom.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As noted above, the Veteran has stated that he does not wish to submit a claim for this symptom, and thus consideration of whether secondary service connection is warranted is not within the scope of this appeal.

The Board has considered the application of other diagnostic codes.  As the Veteran's right shoulder disability is not manifested by ankylosis or impairment of the humerus, separate or higher ratings are not warranted under DC's 5200 and 5202, which compensate for these pathologies, respectively.  See 38 C.F.R. § 4.71a. 

The evidence shows that although there have been fluctuations in severity of the Veteran's right shoulder disability, with increasing pain prior to the July 2010 surgery, significant improvement following this procedure, and then some recurrence of right shoulder pain, it has not met or more nearly approximated the criteria for a rating greater than 10 percent at any point during the pendency of this claim, for the reasons explained above.  Rather, it has more nearly approximated the criteria for a 10 percent rating throughout this period, even at its most severe levels.   Thus, staged ratings are not appropriate for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

There is no evidence or assertion of unemployability related to the Veteran's right shoulder during the pendency of this appeal, and indeed the evidence shows that the Veteran has continued to work full time.  Thus, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2015); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel of the claim is the issue of entitlement to TDIU based on that disability). 

The evaluation of the Veteran's right shoulder disability does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's right shoulder disability with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, his right shoulder disability has been manifested by a labral tear, arthritis or DJD, and impingement syndrome, with painful and limited motion affecting various areas of functioning, including sports, recreation, travelling, chores, shopping, and exercise.  These manifestations are contemplated by Diagnostic Codes 5003, 5201, and 5203, which contemplate arthritis, impairment of the clavicle or scapula, and limitation of motion.  They are also contemplated by sections 4.40, 4.45, and 4.59 of the regulations, which contemplate functional loss due to pain, weakness, incoordination, fatigability, excess movement of the joint, swelling, and atrophy.  Although not every diagnosis or specific finding may be mentioned, such as impingement syndrome, these DC's and regulations effectively contemplate all disabling effects from them as shown by the evidence of record discussed above, namely painful and limited motion.  Thus, there are no manifestations of the Veteran's right shoulder disability not accounted for in evaluating it under the schedular criteria such as to render their application impractical.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  

Moreover, the fact that a particular symptom or example of functional impairment may not be mentioned in the criteria does not in itself warrant extraschedular referral.  For example, no symptoms are described in the diagnostic codes applicable to shoulder and arm disabilities, which, contrary to suggesting that they are not contemplated by the rating criteria, rather indicates that the presence of one or more such symptoms is assumed, and that the evaluation is based not on the particular symptoms the claimant has but rather on their disabling effects, which in turn are evaluated according to the rating criteria set forth in these diagnostic codes.  Indeed, the schedular criteria are generally designed not to compensate for specific symptoms, but instead for the average impairment in earning capacity due to disability resulting from such symptoms.  See 38 C.F.R. § 4.1.  Although specific examples of functional impairment in the context of work and daily activities may not be mentioned in the criteria, the criteria are necessarily designed with a view toward compensating for such impairment.  See 38 C.F.R. § 4.10 (providing that the basis of disability evaluations is the ability of the body as a whole, or of the psych, or of a system or organ of the body, to function under the ordinary conditions of daily life including employment; see also 38 C.F.R. § 4.21 (2015) (providing that in view of the number of atypical instances, it is not expected that all cases will show all the findings specified in the criteria, but that coordination of rating with impairment of function will be expected in all instances).  The challenges described by the Veteran show difficulties consistent with a shoulder disability, and do not show that its manifestations are different from, or more severe than, the levels of disability compensated by the rating criteria.  

In sum, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's right shoulder disability for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities is also for consideration in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"). 
In Johnson, several service connected disabilities were on appeal in terms of the ratings assigned.  In this case, unlike Johnson, only the evaluation of the Veteran's right shoulder disability is on appeal before the Board, and all symptoms and functional impairment associated with it have been considered in determining whether a higher rating is warranted, including whether the schedular criteria are adequate to rate this disability, as shown in the above discussion.  Neither the adequacy of the individual ratings assigned other service connected disabilities, nor the adequacy of their combined evaluation, has been raised.  Accordingly, the evaluation of the Veteran's right shoulder disability does not encompass the issue of whether the schedular criteria are adequate to compensate for the combined effects of multiple service-connected disabilities.

The Veteran has also argued that a temporary total convalescent rating should be assigned based on his July 2010 right shoulder surgery.  The Board finds that the criteria for a temporary total rating are not satisfied.  Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  The termination of total ratings under this section are not subject to the notice and other procedural requirements under 38 C.F.R. § 3.105(e) (2015).  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted based on the factors enumerated above, and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon approval of the Veterans Service Center Manager.  Id.

Here, the July 2010 VA surgery did not necessitate one month of convalescence or longer.  Rather, the VA treatment records show that about one week later, he was "doing extremely well" with "absolutely no complaints" and cleared to return to work at his desk job with no restrictions.  The surgery also did not result in severe postoperative residuals.  The VA treatment records show that about a week later, the Veteran was able to move his shoulder "quite a bit" and stated that the pain was changing every day but improving daily.  He denied any locking or popping as he had pre-operatively.  On examination, it was noted that the right shoulder incisions were all healing appropriately.  While they were not yet completely healed, they did not amount to severe post-operative residuals since the Veteran had considerable use of his right shoulder and was able to return to work only one week later, with clinical findings that the Veteran was "doing extremely well" and that "no restrictions" were required.  Finally, the Veteran's right arm or shoulder did not require immobilization by a cast.  See id.

Accordingly, the criteria for a temporary total convalescent rating for the July 2010 right shoulder surgery are not satisfied.  See 38 C.F.R. § 4.30 (2015).  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating greater than 10 percent for the right shoulder disability, including a temporary total convalescent rating based on the July 2010 surgery, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating greater than 10 percent for right shoulder impingement syndrome and osteoarthritis, including entitlement to a temporary total rating for surgery necessitating convalescence, is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


